Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       October 12, 2021

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II

    In the Matter of the Personal Restraint of:                     No. 55801-7-II

    JACOB IVAN SCHMITT,

                             Petitioner.

                                                              UNPUBLISHED OPINION



          VELJACIC, J. — Jacob Ivan Schmitt seeks relief from personal restraint imposed following

his 1998 plea of guilty to malicious mischief in the first degree. The sentencing court imposed

legal financial obligations (LFOs) of $629.35. In 2008, the sentencing court extended the

judgment for the LFOs for an additional 10 years to 2018. In 2021, Schmitt learned that the Mason

County Clerk reported his LFO balance to be $8,166.77, by operation of accrued interest. He seeks

an order declaring his LFOs void and an order to clear his LFOs from his record. The State

concedes that under RCW 9.94A.760(5) and State v. Gossage, 165 Wn.2d 1, 195 P.3d 525 (2008),

Schmitt’s 1998 LFOs are void.1 We accept the State’s concession and remand to the sentencing

court to enter an order of discharge under RCW 9.94A.637 and file it with the county clerk.




1
  The State argues that because Schmitt could have obtained relief through a motion in the trial
court to terminate the LFOs, we should not grant relief under RAP 16.4(d). We conclude that
under the circumstances, including his indigence, Schmitt does not have an adequate remedy in
the trial court. The State concedes that if we reject its argument under RAP 16.4(d), Schmitt is
entitled to relief.
55801-7-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Veljacic, J.

We concur:




        Glasgow, A.C.J.




        Cruser, J.




                                                2